Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 19-28 and 37 in the reply filed on 07/13/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-20, 22-27 and 37 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Mineshita (Pub. No.: US 2013/0161668).
Re claim 19, Mineshita, FIGS. 1-2 teaches a semiconductor component comprising: 
at least one semiconductor chip (4); 
a front side (top surface) of the semiconductor component (4) and a rear side (bottom surface) of the semiconductor component opposite the front side; 
a lead frame (1/2, ¶ [0059]) having a first connection part and a second connection part; and 

wherein the first connection part (1) and the second connection part (2) do not project (on the horizontal side of FIG. 1) or do not project substantially beyond the molded body (5) in a plan view of the front side, and 
wherein the first connection part (1) and the second connection part (2) are respectively accessible for external electrical (6) contacting of the semiconductor component at the front side and at the rear side.9
Re claim 20, Mineshita, FIGS. 1-2 teaches the semiconductor component according to claim 19, wherein the molded body (5, FIG. 8) and the lead frame terminate (1/2) flush in places on a side face delimiting the semiconductor component (4) in a lateral direction.
Re claim 22, Mineshita, FIGS. 1-2 teaches the semiconductor component according to claim 19, wherein the molded body (5) adjoins the semiconductor chip (4) directly in places.
Re claim 23, Mineshita, FIGS. 1-2 teaches the semiconductor component according to claim 19, wherein the first connection part (1) has a first front contact area (thru 12/3) and a first rear contact area (bottom).
Re claim 24, Mineshita, FIGS. 1-2 teaches the semiconductor component according to claim 23, wherein the first front contact area (1) and a front side of the molded body (5) are arranged at the same vertical distance or substantially at the same vertical distance from the rear side (bottom surface) of the semiconductor component (5).

Re claim 26, Mineshita, FIGS. 1-2 teaches the semiconductor component according to claim 19, wherein the first connection part (1) has a central region (middle region) on which the semiconductor chip (4) is arranged, and wherein an extension extending away from the central region forms a first front contact area.
Re claim 27, Mineshita, FIGS. 1-2 teaches the semiconductor component according to claim 26, wherein the extension has a bent region (14) of the lead frame (1) between the central region and the first front contact area.
Re claim 37, Mineshita, FIGS. 1-2 teaches a semiconductor component comprising: 
at least one semiconductor chip (4); 
a front side (top surface) of the semiconductor component and a rear side (bottom surface) of the semiconductor component opposite the front side; 
a lead frame (1/2) having a first connection part and a second connection part: and 
a molded body (5) mechanically connecting the first connection part and the second connection part to one another, 
wherein the first connection part (1) and the second connection part (2) do not project (from the horizontal side) or do not project substantially beyond the molded body (5) in a plan view of the front side, 
wherein the first connection part (1) and the second connection part (2) are respectively accessible for external electrical (6) contacting of the semiconductor component (4) at the front side and at the rear side, 
wherein the molded body (5) adjoins the semiconductor chip directly in places, and wherein the molded body is reflective or absorbing [0074].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mineshita.
Re claim 21, Mineshita, FIGS. 1-2 teaches the semiconductor component according to claim 19, wherein the lead frame (1/2) extends at least through 40% (FIG. 2) of a maximum vertical extent of the molded body (5) in a vertical direction extending perpendicularly to the rear side (bottom surface) of the semiconductor component (4).
Re claim 28, Mineshita, FIGS. 1-2 teaches the semiconductor component according to claim 19, wherein the first connection part (1) has a central region, on which semiconductor chip (4) is arranged, and a contact pin (12/3).
In re claims 21 and 28, Mineshita differs from the claim invention by not disclosing wherein the lead frame extends at least through 90% of a maximum vertical extent of the molded body in a vertical direction (claim 21);
wherein the contact pin forms a front contact area and the lead frame has a larger vertical extent in a region of the contact pin than in the central region (claim 28).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894